Court of Appeals
of the State of Georgia

                                        ATLANTA,____________________
                                                 September 17, 2020

The Court of Appeals hereby passes the following order:

A20A1177. SYKES v. BORDEAUX et al.

      This direct appeal is from the denial of plaintiff’s motion for summary
judgment in a mandamus action. A direct appeal may be taken from an order granting
or denying mandamus. OCGA § 5-6-34 (a) (7). But the trial court “did not grant or
deny the writ of mandamus sought by the plaintiff and [instead ruled only that there
is a genuine issue of material fact precluding summary judgment, so] upon denial of
the motion for a summary judgment the action was left pending in the trial court.”
Davis v. Holt, 224 Ga. 55 (159 SE2d 403) (1968). Consequently, “[t]he appeal must
be dismissed because . . . an order denying summary judgment is not [a final order]
subject to review by direct appeal.” Id. Rather, “the denial of a motion for summary
judgment must be appealed in accordance with the interlocutory appeal provisions of
OCGA § 5-6-34 (b).” Pace Constr. Corp. v. Northpark Assns., 215 Ga. App. 438, 439
(450 SE2d 828) (1994). Under those provisions, the plaintiff was required “to seek
a certificate of immediate review from the trial court and then file an application for
interlocutory appeal.” Rivera v. Washington, 298 Ga. 770, 773 (784 SE2d 775)
(2016) (citation and punctuation omitted). Because the plaintiff failed to follow the
interlocutory appeal procedures, the appeal is hereby dismissed. See Rolleston v.
Cherry, 233 Ga. App. 295, 296 (504 SE2d 504) (1998).
Court of Appeals of the State of Georgia
       Clerk’s Office, Atlanta,____________________
                                 09/17/2020
       I certify that the above is a true extract from
the minutes of the Court of Appeals of Georgia.
       Witness my signature and the seal of said court
hereto affixed the day and year last above written.


                                                , Clerk.